—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s suppression motion based on defendant’s failure to prove that statements made in the affidavit of the police officer supporting the search warrant application were knowingly false or made in reckless disregard of the truth (see, People v Tambe, 71 NY2d 492, 504; see also, Franks v Delaware, 438 US 154, 171; People v Alfinito, 16 NY2d 181, 186). We further conclude that defendant was not prejudiced by the minor inaccuracies in the affidavit and thus reversal is not required (see, People v Clarke, 173 AD2d 550). (Resubmission of Appeal from Judgment of Monroe County Court, Marks, J. —Criminal Possession Controlled Substance, 3rd Degree.) Present—Denman, P. J., Fallon, Doerr, Balio and Davis, JJ.